DETAILED ACTION
Disposition of Claims
Claims 1-6 remain pending.  No claim amendments have been received. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0318083 A1, Published 10/08/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 12/08/2021 regarding the previous Office action dated 10/14/2021 have been fully considered.  In light of applicant’s arguments and the filing and acceptance of a terminal disclaimer, all outstanding objections and/or rejections have been withdrawn as noted herein.


Terminal Disclaimer
The terminal disclaimer filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,090,873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1 and 4-5 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blaney JE Jr, et. al. Vaccine. 2008 Feb 6;26(6):817-28. Epub 2007 Dec 26.; CITED withdrawn in light of applicant’s arguments regarding the priority of the instant application. 
(Rejection withdrawn.)  The rejection of Claim 6 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Whitehead et. al. (WO2008022196A2, Pub. 02/21/2008; Priority 08/15/2006; hereafter “Whitehead”) is withdrawn in light of applicant’s arguments regarding the priority of the instant application.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 2-3 and 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blaney as applied to claims 1 and 4-5 above, and further in view of Whitehead as applied to claim 6 above is withdrawn in light of applicant’s arguments regarding the priority of the instant application.


Double Patenting
The text regarding nonstatutory double patenting was presented in the previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,090,873 in light of the filing and acceptance of a terminal disclaimer over the ’873 patent.
(Rejection withdrawn.)  The rejection of Claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,337,860 in view of Blaney (supra) is withdrawn in light of applicant arguments.
Rejection withdrawn.)  The rejection of Claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. USRE46042E1 in view of Blaney (supra) is withdrawn in light of applicant arguments.
(Rejection withdrawn.)  The rejection of Claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,724,007 in view of Blaney (supra) is withdrawn in light of applicant arguments. 


Conclusion
Claims 1-6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648